 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN LLOYD JONES,                               No. 2:19-cv-02049-MCE-KJN (PS)
12                       Plaintiff,                    ORDER ON PLAINTIFF’S
                                                       MOTION FOR CONTINUANCE AND
13           v.                                        MOTION TO COMPEL DISCOVERY
14    LIBERTY MUTUAL, et al.,                          (ECF Nos. 19, 20)
15                       Defendants.
16

17          The present actions arise from a dispute between Plaintiff and his insurer, Defendant

18   Liberty Mutual, and two claims adjusters, Defendants Amber Cruz and Stephen Tognetti.

19   Currently pending before Court are Defendants’ motion to strike or dismiss the first amended

20   complaint currently set for a December 19, 2019 hearing (ECF No. 15), and Plaintiff’s motion to

21   amend to file a second amended complaint set for hearing on January 16, 2020 (ECF Nos. 16,

22   18).

23          Ancillary to these motions, Plaintiff has requested the hearing on Defendant’s motion to

24   strike or dismiss be continued to January 16, 2020. (ECF No. 19.) In the interests of judicial

25   economy, the Court grants Plaintiff’s request. The response deadlines are adjusted accordingly.

26   See Local Rule 230.

27          Plaintiff also requests the Court order Defendants to respond to his discovery requests.

28   (ECF No 20.) In his motion, Plaintiff asserts he has requested production of certain documents
                                                      1
 1   from Liberty Mutual, including his policy language and other account–related documents. Under

 2   Federal Rule of Civil Procedure 26(d), discovery prior to the Rule 26(f) conference is allowed

 3   “when authorized by these rules,” which includes early document production under Rule 34.

 4   However, Rule 34 sets Defendants’ response time for Plaintiff’s document production requests.

 5   The Rule states that the responding party “must respond in writing within 30 days after being

 6   served or -- if the request was delivered under Rule 26(d)(2) -- within 30 days after the

 7   parties' first Rule 26(f) conference.” Fed. R. Civ. P. 34(b)(2)(a) (emphasis added). Here, the

 8   parties have yet to conduct their Rule 26(f) conference, which would come after the pleadings

 9   stage––i.e. after the resolution of Defendants’ motion to strike/dismiss and Plaintiff’s motion to

10   amend. Thus, Plaintiff’s request for discovery is premature, and is denied without prejudice.

11                                                   ORDER

12               Accordingly, IT IS HEREBY ORDERED that:

13               1. Plaintiff’s motion for a continuance (ECF No. 19) is GRANTED;

14               2. The hearing on Defendants’ motion to strike/dismiss is RESET to January 16, 2020, at

15                  10:00 a.m., in Courtroom 25;

16               3. Plaintiff’s response to Defendants’ motion to strike/dismiss is now due by January 2,

17                  2020, with Defendants’ reply (if any) due by January 9, 2020; and

18               4. Plaintiff’s motion for discovery (ECF No. 20) is DENIED WITHOUT PREJUDICE.

19   Dated: December 3, 2019

20
21

22
     jone.2049
23

24

25

26
27

28
                                                          2
